Exhibit 10.36

Notice of Restricted Stock Grant

 

Participant:

   <first_name> <middle_name> <last_name>

Employee ID:

   <emp_id>

Company:

   Visa Inc.

Notice:

  

You have been granted the following award of restricted shares of common stock
of the Company in accordance with the terms of the Visa Inc. 2007 Equity
Incentive Compensation Plan (the “Plan”) and the Restricted Stock Award
Agreement (“Agreement”) attached hereto.

Grant ID:

   <award_id>

Grant:

  

Grant Date: <award_date>

Number of Shares of Restricted Stock: <shares_awarded>

Period of Restriction:

  

The Period of Restriction applicable to those portions of the total number of
Shares of your Restricted Stock listed in the “Portion of Shares” column below
shall commence on the Grant Date and shall lapse on the corresponding date
listed in the “Vesting Date” column below.

   Shares on Vesting Date    <vesting_schedule>   

However, in the event of your termination of employment by the Company without
Cause, by you for Good Reason following a Change of Control or due to your
death, Disability or Retirement (as each of those terms are defined in the
Agreement), the Period of Restriction will immediately lapse as to the full
number of shares of Restricted Stock.

Acceptance:

  

If you do not want to accept your Restricted Stock award, please complete the
on-line form (“Accept or Reject Your Grant”) as promptly as possible, but, in
any case, within thirty (30) days after the Grant Date, to reject your
Restricted Stock award. If you do not reject your award within thirty (30) days
after the Grant Date, you will have accepted your Restricted Stock award and
agreed to the terms and conditions set forth in this Agreement and the terms and
conditions of the Plan. You can access this on-line form through your account at
eac.schwab.com.



--------------------------------------------------------------------------------

Visa Inc.

2007 Equity Incentive Compensation Plan

Restricted Stock Award Agreement

This Restricted Stock Award Agreement (this “Agreement”) dated as of the Grant
Date (the “Grant Date”) set forth in the Notice of Restricted Stock Grant
attached as Schedule A hereto (the “Grant Notice”) is made between Visa Inc.
(the “Company”) and the Participant set forth in the Grant Notice. The Grant
Notice is included in and made part of this Agreement.

1.      Definitions.

    Capitalized terms used but not defined herein have the meaning set forth in
the Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”).

2.      Grant of the Restricted Stock.

    Subject to the provisions of this Agreement and the provisions of the Plan,
the Company hereby grants to the Participant, pursuant to the Plan, the number
of Shares of Restricted Stock set forth in the Grant Notice (the “Restricted
Stock”).

3.      Period of Restriction.

The Period of Restriction with respect to the Restricted Stock shall be as set
forth in the Grant Notice (the “Period of Restriction”). The Participant
acknowledges that prior to the expiration of the applicable portion of the
Period of Restriction, the Restricted Stock may not be sold, transferred,
pledged, assigned, encumbered, alienated, hypothecated or otherwise disposed of
(whether voluntary or involuntary or by operation of law by judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy)). Upon the expiration of the applicable portion of the Period of
Restriction, the restrictions set forth in this Agreement with respect to the
Restricted Stock theretofore subject to such expired Period of Restriction shall
lapse, except as may be provided in accordance with Section 11 hereof.

4.      Evidence of Shares; Legend.

    The Participant agrees that, in the Company’s discretion, the Participant’s
ownership of the Restricted Stock may be evidenced solely by a “book entry”
(i.e., a computerized or manual entry) in the records of the Company or its
designated stock transfer agent in the Participant’s name, which shall be
subject to a stop transfer order consistent with this Agreement and the legend
set forth in this Section 4 below.

    If, however, during the Period of Restriction the Restricted Stock is
evidenced by a stock certificate or certificates, registered in the
Participant’s name, the Participant acknowledges that upon receipt of such stock
certificate or certificates, such certificates shall bear the following legend
and such other legends as may be required by law or contract:

“These shares have been issued pursuant to the Visa Inc. 2007 Equity Incentive
Compensation Plan (the “Plan”) and are subject to forfeiture to Visa Inc. in
accordance with the terms of the Plan and an Agreement between Visa Inc. and



--------------------------------------------------------------------------------

the person in whose name the certificate is registered. These shares may not be
sold, transferred, pledged, assigned, encumbered, alienated, hypothecated or
otherwise disposed of except in accordance with the terms of the Plan and said
Agreement.”

The Participant agrees that upon receipt of any such stock certificates for the
Restricted Stock the Participant shall deposit each such certificate with the
Company, or such other escrow holder as the Committee may appoint, together with
a stock power endorsed in blank or other appropriate instrument of transfer, to
be held by the Company or such escrow holder until the expiration of the
applicable portion of the Period of Restriction.

Upon expiration of the applicable portion of the Period of Restriction, a
certificate or certificates representing the Shares as to which the Period of
Restriction has so lapsed shall be delivered to the Participant by the Company,
subject to satisfaction of any tax obligations in accordance with Section 6
hereof; provided, however, that such Shares may nevertheless be evidenced on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.

5.      Termination.

(a)      Death and Disability.    Upon Termination of the Participant due to
death or disability (within the meaning of the Company’s, a Subsidiary’s or an
Affiliate’s long-term disability plan under which the Participant is covered
from time to time (“Disability”)), then the Period of Restriction shall
immediately lapse as to the full number of Shares of Restricted Stock.

(b)      Retirement.    Upon termination of the Participant at or after the
earlier of (1) attainment of normal retirement eligibility under the generally
applicable retirement plan of the Company, a Subsidiary or an Affiliate under
which the Participant is covered in his or her home country; or (2) attainment
of age sixty and five years of completed service and six months of service from
the date of grant (“Retirement”), then the Period of Restriction shall lapse as
to the full number of Shares of the award.

(c)      Without Cause.    Upon Termination of the Participant by the Company, a
Subsidiary or an Affiliate without Cause (as defined below), whether prior to or
following a Change of Control, then the Period of Restriction shall immediately
lapse as to the full number of Shares of Restricted Stock. For the avoidance of
doubt, Section 14.1(b) of the Plan shall not apply to the Restricted Stock to
the extent such provision conflicts with this Section 5(c).

(d)      Good Reason following a Change of Control.    If a Change of Control
occurs, and, at any time prior to the second (2nd) anniversary of the Change of
Control, the Participant terminates his or her employment for Good Reason (as
defined below), then the Period of Restriction shall immediately lapse as to the
full number of Shares of Restricted Stock. For the avoidance of doubt,
Section 14.1(b) of the Plan shall not apply to the Restricted Stock to the
extent such provision conflicts with this Section 5(d).

(e)      Other Terminations.    Upon Termination of the Participant for any
reason other than due to death, Disability or, Retirement, termination without
Cause or termination for Good Reason following a Change of Control, then all
Restricted Stock for which the Period of Restriction had not lapsed prior to the
date of such Termination shall be immediately forfeited.



--------------------------------------------------------------------------------

6.      Taxes and Withholdings.

Upon the expiration of the applicable portion of the Period of Restriction, as
of or such earlier date on which the value of any Shares of Restricted Stock
first becomes includible in the Participant’s gross income for income tax
purposes, any taxes of any kind required by law to be withheld with respect to
such Shares shall be satisfied by the Company withholding Shares otherwise
deliverable to the Participant pursuant to the Restricted Stock award (provided,
however, that the amount of any Shares so withheld shall not exceed the amount
necessary to satisfy required Federal, state, local and non-United States
withholding obligations using the minimum statutory withholding rates for
Federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income ), pursuant to any
procedures, and subject to any limitations as the Committee may prescribe and
subject to applicable law, based on the Fair Market Value of the Shares on the
payment date. The Company, a Subsidiary or an Affiliate may, in the discretion
of the Committee, provide for alternative arrangements to satisfy applicable tax
withholding requirements in accordance with Article XVI of the Plan.

Notwithstanding the immediately preceding paragraph, in the event the
Participant makes an election pursuant to Section 83(b) of the Code, or the
value of any Shares of Restricted Stock otherwise becomes includible in the
Participant’s gross income for income tax purposes prior to the expiration of
the applicable Period of Restriction, the Participant shall pay to the Company
in cash (or make other arrangements, in accordance with Article XVI of the Plan,
for the satisfaction of) any taxes of any kind required by law to be withheld
with respect to such Shares; provided, however, that pursuant to any procedures,
and subject to any limitations as the Committee may prescribe and subject to
applicable law, the Participant may elect to satisfy, in whole or in part, such
withholding obligations by tendering to the Company Shares owned by the
Participant (or the Participant and the Participant’s spouse jointly) and
purchased or held for the requisite period of time as may be required to avoid
the Company or any Subsidiary or Affiliate incurring an adverse accounting
charge, based on the Fair Market Value of the Shares on the payment date as
determined by the Committee. Any such election made by the Participant must be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate. In the event that the Participant elects immediate Federal
income taxation with respect to all or any portion of this award of Restricted
Stock pursuant to Section 83(b) of the Code, the Participant agrees to deliver a
copy of such election to the Company at the time such election is filed with the
Internal Revenue Service.

Regardless of any action the Company, an Affiliate and /or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any), the Participant acknowledges that the
ultimate liability for all such taxes is and remains the Participant’s
responsibility (or that of the Participant’s beneficiary), and that none of the
Company, an Affiliate and /or a Subsidiary: (a) makes any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Restricted Stock, including the grant or vesting thereof, the
subsequent sale of Shares and the receipt of any dividends; or (b) commits to
structure the terms of the Restricted Stock or any aspect of the Restricted
Stock to reduce or eliminate the Participant’s (or his or her beneficiary’s)
liability for such tax.



--------------------------------------------------------------------------------

7.      Rights as a Shareholder.

The Participant shall have all rights of a shareholder (including, without
limitation, dividend and voting rights) with respect to the Restricted Stock,
for record dates occurring on or after the Grant Date and prior to the date any
such Shares of Restricted Stock are forfeited in accordance with this Agreement,
except that any dividends or distributions paid in Shares or other securities
(including, without limitation, any change in the shares of Restricted Stock
pursuant to Section 4.2 of the Plan) with respect to the Restricted Stock shall,
during the Period of Restriction, be deposited with the Company or any holder
appointed pursuant to Section 4 hereof, together with a stock power endorsed in
blank or other appropriate instrument of transfer, or credited to the
Participant’s book-entry account established under Section 4 hereof, as
applicable, and shall be subject to the same restrictions (including, without
limitation, the Period of Restriction) as such Restricted Stock and otherwise
considered to be such Restricted Stock for all purposes hereunder.

8.      No Right to Continued Employment.

Neither the Restricted Stock nor any terms contained in this Agreement shall
confer upon the Participant any rights or claims except in accordance with the
express provisions of the Plan and this Agreement, and shall not give the
Participant any express or implied right to be retained in the employment or
service of the Company or any Subsidiary or Affiliate for any period or in any
particular position or at any particular rate of compensation, nor restrict in
any way the right of the Company or any Subsidiary or Affiliate, which right is
hereby expressly reserved, to modify or terminate the Participant’s employment
or service at any time for any reason. The Participant acknowledges and agrees
that any right to lapse of the Period of Restriction is earned only by
continuing as an employee of the Company or a Subsidiary or Affiliate at the
will of the Company or such Subsidiary or Affiliate, or satisfaction of any
other applicable terms and conditions contained in the Plan and this Agreement,
and not through the act of being hired or being granted the Restricted Stock
hereunder.

9.      The Plan.

By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. In the event of any conflict between
the provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such rules, policies and
regulations as may from time to time be adopted by the Committee. The Plan and
the prospectus describing the Plan can be found on the Company’s HR intranet. A
paper copy of the Plan and the prospectus shall be provided to the Participant
upon the Participant’s written request to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administrator.

10.      Certain Defined Terms.

For purposes of this Agreement, the following terms shall have the meanings set
forth below:



--------------------------------------------------------------------------------

(a)      “Cause” shall have the meaning set forth in the Visa Inc. Executive
Severance Planprovided that, if at the Grant Date, the Participant is party to
an effective employment agreement with the Company, a Subsidiary or an
Affiliate, the definition of Cause set forth in such agreement shall apply until
the date on which such employment agreement expires.

(b)      “Good Reason” shall have the meaning set forth in the Executive
Severance Plan; provided that, if at the Grant Date, the Participant is party to
an effective employment agreement with the Company, a Subsidiary or an Affiliate
the definition of Good Reason set forth in such employment agreement shall apply
until the date on which such employment agreement expires.

11.      Compliance with Laws and Regulations.

(a)      The Restricted Stock and the obligation of the Company to deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations; and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

(b)      It is intended that the Shares received upon expiration of the Period
of Restriction shall have been registered under the Securities Act. If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with federal and state securities laws.

(c)      If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold; or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.



--------------------------------------------------------------------------------

12.      Notices.

All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administrator, or such other
address as the Company may from time to time specify. All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company’s records.

13.      Other Plans.

The Participant acknowledges that any income derived from this Restricted Stock
award shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.

14.      Clawback Policy.

Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation, Restricted Stock granted and/or Shares issued hereunder,
and/or any amount received with respect to any sale of any such Shares, shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Company’s Clawback Policy, as it may
be amended from time to time (the “Policy”). The Participant agrees and consents
to the Company’s application, implementation and enforcement of (i) the Policy
or any similar policy established by the Company that may apply to the
Participant and (ii) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and expressly agrees that the
Company may take such actions as are permitted under the Policy any similar
policy (as applicable to Participant) or applicable law without further consent
or action being required by you. To the extent that the terms of this Agreement
and the Policy or any similar policy conflict, then the terms of such policy
shall prevail.